DETAILED ACTION
This communication is in response to the Application filed on 02/17/2021. Claims 1-21 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 11, and 21 recites the limitation “the encoded sequence" in the last limitation. There are two encoded sequences, one is in the encoded step and the other in the decompressing step as a result of decompressing. As a result, it’s unclear which encoded sequence this limitation refers to. There is insufficient antecedent basis for this limitation in the claim.
Claim 1, 11, and 21 recites the limitation “the size" in the second limitation. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10, 12-20 are rejected for similar reasons as mentioned above based on its dependency.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 11, and 21 recites “obtaining a padded sequence by processing a plurality of acoustic signals; compressing the padded sequence by reducing the size of the padded sequence to obtain a compressed sequence; inputting the compressed sequence into a pre-trained encoder neural network to obtain an encoded sequence; decompressing the encoded sequence by recovering the encoded sequence to an original sequential ordering; and inputting the encoded sequence to a decoding module to obtain recognition texts.”
The limitation of “obtaining…”, “compressing…”, “inputting…”, “decompressing…”, “inputting…” as drafted covers mental activities. More specifically, a human getting a known sequence of data representing plural acoustic signals. Removing the zeros from the sequence of data. Then, inputting the sequence to a NN which is a random weight assigned based on the input to get an encoded sequence. Then, adding back the zeros into the encoded sequence and providing to decoder to be interpreted. 
This judicial exception is not integrated into a practical application. Claim 1 does not comprise any additional limitations. The preamble does speak of ASR but it is not reflected in the body of the claim.  In claim 11 and 20 recites additional element of “processor”, and “memory” where [0067] and [0068] of as filed specification are general purpose computer elements. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea as it refers to generic processor and memory without integration into the practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a processor and memory is noted as a general device as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional limitation in the claims noted above are directed towards insignificant solution activity. The claims are not patent eligible.
With respect to claim 2 and 12, the claim relates to reducing the size based on removing previously added zeroes. This reads on a human removing zeroes from the data. No additional limitations are present. With respect to claim 3 and 13, the claims relate to restoring the removed zero frames to the encoded sequence. This relates to adding back zeroes to the encoded sequence. No additional limitations are present. With respect to claim 4 and 14, the claim relates to generating an offset mask matrix based on positional info and removed zero frames. This relates to a human determining a matrix based on where the zeros are located. No additional limitation is present. With respect to claim 5 and 15, the claim relates restoring the zero frames based on the mask matrix. This relates to a human restoring the zeroes based on the determined matrix. No additional limitations are present. With respect to claim 6 and 16 the claim relates to further defining the position information to be the prefixed sums based on the locations of the removed zero frames within the padded sequence. This relates to a determining the position based on the locations of the originally removed zeros and its sums. No additional limitations are present. With respect to claim 7 and 17, the claim relates to recovering of the original sequence prior to an inter frames computation performed within the pre-trained encoder network.  This relates to the recovering occurring prior to a inter frames computation. No additional limitations are present. With respect to claim 8 and 18, the claim relates to compressing the decompressed sequences by reducing the size prior to intra frame computation within the encoder network. This is relates to a human removing certain data after it has been recovered prior to intraframe computation. With respect to claim 9+10 and 19+20, the claim relates to determining an efficiency gain and performing compression as a result. This relates to human performing an efficiency calculation based on delay. No additional limitations are present. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 11-12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0018990) in view of Hannuksela (US 2013/0226850).
As to claim 1, 11, and 21, Kim teaches a method for automatic speech recognition, comprising: 
inputting the compressed sequence into a pre-trained encoder neural network to obtain an encoded sequence (see [0039], where input features to a neural network as described in [0038], and see [0036], where neural network 160 compresses signals for further transmission); 
decompressing the encoded sequence by recovering the encoded sequence to an original sequential ordering (see [0053], where neural network 180 decompresses the received compressed signal); and 
inputting the encoded sequence to a decoding module to obtain recognition texts (see [0055], where neural network 190 for speech recognition).
However, Kim does not specifically disclose obtaining a padded sequence by processing a plurality of acoustic signals; compressing the padded sequence by reducing the size of the padded sequence to obtain a compressed sequence; 
Hannuksela discloses obtaining a padded sequence by processing a plurality of acoustic signals (see [0165], where blocks are extended by zero padding); 
compressing the padded sequence by reducing the size of the padded sequence to obtain a compressed sequence (see [0165], where transformed blocks are aggregated or downsampled).
Kim and Hannusksela are in the same field of endeavor of speech recognition and sample processing, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the features as taught by Kim with the padding and compression as taught by Hannuksela in order to create robust and reasonable length features of the audio signal (see Hannuksela [0165]).
As to claim 11 and 21, apparatus claim 11 and 21 and method claim 1 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claims 11 and 21 are similarly rejected under the same rationale as applied above with respect to method claim. Furthermore, Kim teaches at least one computer storage memory operable to store data along with computer executable instructions; and at least one processor operable to read the data and operate the computer executable instructions (see [0003], where non transitory computer readable medium stores instructions executed by the processor).

 As to claim 2 and 12, Kim in view of Hannuksela teach all of the limitations as in claim 1 and 11, above.
Furthermore, Hannuksela discloses wherein reducing the size of the padded sequence comprises removing previously added zero frames from the padded sequence (see [0165], where downsampling occurs on the transformed information which is as a result of the zero padding on the blocks of length 30ms, 50ms or 100ms).
Kim and Hannusksela are in the same field of endeavor of speech recognition and sample processing, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the features as taught by Kim with the padding and compression as taught by Hannuksela in order to create robust and reasonable length features of the audio signal (see Hannuksela [0165]).

Allowable Subject Matter
Claims 3-10 and 13-20 would be allowable if rewritten to overcome the rejection(s) under 35USC 101 rejection and the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
More specifically claims 3 and 13 recites the limitation of  “wherein recovering the encoded sequence to the original sequential ordering comprises restoring removed zero frames to the encoded sequence”, claim  4 and 14 recites the limitation of “generating an offset mask matrix based on positional information of the removed zero frames”, claim 7 and 17 recites the limitation of “decompressing the compressed sequence, by recovering the compressed sequence to the original sequential ordering, to obtain a decompressed sequence prior to an inter-frames computation performed within the pre-trained encoder network, wherein the inter-frames computation takes place between frames”, and claim 9 and 19 recites the limitation of “evaluating an efficiency gain prior to an intra-frame computation performed within the pre-trained encoder network, wherein the intra-frame computation takes place within the frames; and compressing the encoding sequences based on the evaluated efficiency gain by removing padded empty frames”. However, the current prior art of record fail to teach  or disclose each of the dependent claims as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prabhavalkar (US 2020/0027444) is cited to disclose inputting the [[compressed]] sequence into a pre-trained encoder neural network to obtain an encoded sequence (see [0070], where the input features are mapped to higher lever representation to generate an encoded feature representation)  … and inputting the encoded sequence to a decoding module to obtain recognition texts (see [0072], [0073], where decoder based on the attention context processes the output to determined orthographic elements). Whalin (US11,170,776) in paragraph [0079], Kim (US 2021/0050016) in Figure 1 and Lee (US 20200152180) of Figure 3 teach similar to what Prabhavalkar discloses. Wieman (US 2021/0256386) teaches obtaining a padded sequence by processing a plurality of acoustic signals; compressing the padded sequence by reducing the size of the padded sequence to obtain a compressed sequence (see [0079]) where input padding is reduced or removed and feature can be discarded in the second data mapping). Kopys  (US 2018/0350351) teaches obtaining a padded sequence by processing a plurality of acoustic signals; compressing the padded sequence by reducing the size of the padded sequence to obtain a compressed sequence (see [0055], where padding zeroes are removed based on input from a prior layer and then input to output 428).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
10/23/2022